department of the treasury internal_revenue_service washington d c date number release date cc intl uilc internal_revenue_service national_office field_service_advice memorandum for from elizabeth u karzon office of associate chief_counsel international cc intl subject this field_service_advice responds to your memorandum date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer a corp b country x date c date d type b product u s -country x treaty year year x dollars y dollars issue whether taxpayer a a model and actor is an entertainer with respect to taxpayer a’s activities under the agreement for purposes of artistes and athletes article of the u s -country x treaty conclusion based on the language of the agreement taxpayer a is generally not an entertainer with respect to taxpayer a’s activities under the agreement for purposes of the u s -country x treaty because the primary purpose of taxpayer a’s activities under the agreement is generally not entertainment but is instead the promotion marketing and sale of corp b products facts for the years in issue taxpayer a is a nonresident_alien_individual who is a citizen and resident of country x taxpayer a is a model and actor who comes to the united_states for assignments as such according to form_2106 employee_business_expense attached to taxpayer a’s return taxpayer a’s occupation is acting for year and year taxpayer a filed a 1040nr on each return taxpayer a indicated that taxpayer a was claiming the benefit of the royalties article of the u s -country x treaty specifically the returns indicate that income of x dollars for year and y dollars for year while effectively connected with the conduct_of_a_trade_or_business within the united_states is nevertheless exempt from u s income_tax because such income qualifies as royalties under the u s - country x treaty taxpayer a entered into a contract with corp b on date c the agreement the agreement is a contract between taxpayer a and corp b with respect to taxpayer a’ services as a model and performer in connection with the advertising marketing promotion publicizing merchandising and distribution for corp b products and services manufactured sold offered furnished licensed or distributed now or in the future under the corp b trade_name hereinafter collectively referred to as the products emphasis added as a part of such services required by the agreement taxpayer a was required to render services as a spokesperson to corp b including appearing at press conferences and granting interviews taxpayer a was also required to render services as a performer and model in the production of materials advertising and promoting corp b and its products in all forms of media electronic or otherwise whether now or later developed including but not limited to television free-t v basic cable premium pay-per-view and closed circuit and radio commercials consumer and trade print magazines newspapers point of purchase mailers and mailing inserts theatrical and cinema advertising interactive and multimedia programming home shopping video for in-store use video trailers infomercials how-to videos outdoor collateral catalogs packaging in-store direct mail internal company materials and public relations press interview kits hereinafter collectively referred to as the materials without limiting the foregoing however we agree that taxpayer a will not be required to sell or deliver copy offering the sale of any products on home shopping or in any infomercials although taxpayer a may be required to discuss the products in a favorable fashion in addition we shall not have the right to separately sell video tapes or cassettes embodying taxpayer a’s performance our rights in such video tapes and cassettes being limited to broadcast uses and uses as free giveaways or as premium items accompanying product offers emphasis added additionally the agreement required taxpayer a to attend an orientation session with corp b’s senior management to acquaint taxpayer a with corp b’s products and philosophy taxpayer a was further required to grant interviews and make appearances at public relations events each year of the agreement the agreement also required taxpayer a to use best efforts to promote and endorse corp b and its products at all corp b functions attended by taxpayer a and to consider promoting and endorsing corp b and its products in all public and professional appearances attended by taxpayer a the agreement required taxpayer a to perform the services required thereunder in a competent and artistic manner to the best of taxpayer a’s ability in addition to the foregoing the agreement required that taxpayer a only use corp b products for taxpayer a’s type b product needs unless corp b did not manufacture or distribute such a product required by taxpayer a the agreement further required that during the term of the agreement taxpayer a use reasonable efforts not to publicly handle any type b product other than those manufactured or distributed by corp b in addition to taxpayer a’s services the agreement provides that during the term of this agreement taxpayer a hereby grant to corp b the right to use and to license the use of your performance name signature photograph voice picture likeness or other indicia of your identity in connection with the materials produced hereunder in such advertising merchandising publicizing promotional and marketing medium as permitted pursuant to this agreement law and analysis the issue involved in this case is whether taxpayer a a model and actor is an entertainer for purposes of the artistes and athletes article of the u s - country x treaty with respect to services performed under the agreement paragraph of the artistes and athletes article of the u s -country x treaty provides in part that i ncome derived by entertainers such as theatre motion picture radio or television artistes and musicians and by athletes from their personal activities as such may be taxed in the contracting state in which these activities are exercised while the artistes and athletes article of the u s -country x treaty sets forth examples of entertainers falling within its provisions it does not define the term entertainer further taxpayer a’s activity as a model under the agreement is not an enumerated activity under the language of the treaty accordingly it is not clear on the face of the artistes and athletes article of the u s -country x treaty whether taxpayer a is an entertainer with respect to taxpayer a’s activities under the agreement the treasury_department technical explanation of the artistes and athletes article of the u s -country x treaty also does not define the term entertainer nor does it further describe the types of individuals that would be considered entertainers for purposes of the u s -country x treaty where a u s treaty and the technical explanations thereto are ambiguous or silent on a point it may be appropriate to consider comparable provisions of the organization for economic co-operation and development model double_taxation convention on income and on capital the oecd model convention and the official commentaries thereto in interpreting the u s treaty provided the language of the oecd model convention is in substance substantially_similar to that of the u s treaty at issue the provisions of the oecd model convention and the official commentaries thereto are relevant because the united_states is an oecd member-country and has incorporated provisions of oecd model conventions into its treaties including the u s -country x treaty see 525_f2d_9 2d cir 104_tc_535 paragraph of the artistes and sportsmen article of the oecd model convention is substantially_similar to the language of the artiste and athletes provision of the u s -country x treaty paragraph of the artistes and sportsmen article of the oecd model convention provides notwithstanding the provisions of articles and income derived by a resident of a contracting state as an entertainer such as a theatre motion picture radio or television artiste or a musician or as a sportsman from his personal activities as such exercised in the other contracting state may be taxed in that other state paragraph of the commentary to the artistes and sportsmen article of the oecd model convention which explains the meaning and purpose of paragraph of the artistes and sportsmen article provides paragraph refers to artiste and sportsmen it is not possible to give a precise definition of artiste but paragraph includes examples of persons who would be regarded as such these examples should not be considered as exhaustive on the one hand the term artiste clearly includes the stage performer film actor actor including for instance a former sportsman in a television commercial the article may also apply to income received from activities which involve a political social religious or charitable nature if an entertainment character is present on the other hand it does not extend to a visiting conference speaker or to administrative or support staff eg cameramen for a film producer film director choreographers technical staff road crew for a pop group etc in between there is a grey area where it is necessary to review the overall balance of the activities of the person concerned emphasis added paragraph of the commentary to the artistes and sportsmen article of the oecd model convention further provides that the article also applies to income from other activities which are usually regarded as of an entertainment character such as those deriving from billiards and snooker chess and bridge tournaments therefore the commentaries that address the scope of the artistes and athletes article focus on whether there is an entertainment character to the activity performed by the individual and on whether such activity is usually regarded as of an entertainment character based on the foregoing we believe that in determining whether taxpayer a is an entertainer with respect to taxpayer a’s activities under the agreement for purposes of the artistes and athletes article of the u s -country x treaty the focus should be on whether the primary purpose of the specific activity being performed by taxpayer a under the agreement is entertainment the agreement provides that taxpayer a’s would provide services as a model and performer in connection with the advertising marketing promotion publicizing merchandising and distribution for corp b products and services manufactured sold offered furnished licensed or distributed now or in the future under the corp b trade_name hereinafter collectively referred to as the products the foregoing language indicates that generally the primary purpose of taxpayer a’s activities under the agreement is the promotion marketing and sale of corp b products not entertainment this is further supported by the fact that the provisions of the agreement setting forth the services to be performed by taxpayer a also focus on the promotion marketing and sale of corp b products the fact that the agreement refers to taxpayer a rendering services as a model and performer or that the agreement requires taxpayer a to perform the services required thereunder in an artistic manner does not in itself change the primary purpose of taxpayer a’s activities under the agreement from promotion marketing and sale or corp b products to entertainment because entertainment is generally not the end sought to be accomplished by the activities required under the agreement accordingly based on the foregoing since the primary purpose of taxpayer a’s activities under the agreement is generally not entertainment taxpayer a is generally not an entertainer for purposes of the artistes and athletes article of the u s -country x treaty with respect to taxpayer’s activities under the agreement despite the fact that taxpayer a may also be an actor outside of the agreement however if taxpayer a did in fact perform an activity pursuant to the agreement and the primary purpose of such activity was entertainment then with respect to such activity taxpayer a could be an entertainer for purposes of the artistes and athletes article of the u s - country x treaty if taxpayer a is not an entertainer within the meaning of the artistes and athlete article of the u s -country x treaty with respect to taxpayer a’s activities under the agreement taxpayer a’s income from such activities is not taxable by the united_states under that article of the u s -country x treaty however such income may be taxable by the united_states under other articles of the u s - country x treaty for example the independent personal services article of the u s -country x treaty may apply to the portion of such income attributable to taxpayer a’s personal services under the agreement if taxpayer a either had a fixed_base regularly available in the united_states for the purpose of performing taxpayer a’s services or was present in the united_states for an aggregate of more than days in the respective years at issue further the independent personal services article of the u s -country x treaty may apply to royalty income derived by taxpayer a under the agreement if taxpayer a performed independent personal services within the united_states from a fixed_base and the right or property with respect to which the royalties are paid is effectively connected with such fixed_base if taxpayer a did not have a fixed_base within the united_states taxation of royalties as defined under the u s -country x treaty derived by taxpayer a under the agreement would be governed by the royalties article of the u s -country x treaty and therefore would be taxable only by county x taxpayer a’s country of residence if you have any further questions please call elizabeth u karzon office of associate chief_counsel international
